NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted May 30, 2019*
                                 Decided June 3, 2019

                                          Before

                      DIANE P. WOOD, Chief Judge

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

No. 18‐3655

MARY L. CORNER,                                    Appeal from the United States District
    Plaintiff‐Appellant,                           Court for the Northern District
                                                   of Illinois, Eastern Division.

       v.                                          No. 17 C 8134

R. ALEXANDER ACOSTA, Secretary of   Thomas M. Durkin,
Labor,                              Judge.
       Defendant‐Appellee.
                                ORDER

       Mary Corner lost her bid for president of the American Postal Workers Union
(Local 7140) in 2017. She attributes her defeat to problems with the election: in her view,
the chapter had permitted ineligible candidates to run for office and improperly
notified voters of the election through the form of an “obsolete” newsletter, in violation
of the Labor‐Management Reporting and Disclosure Act of 1959, 29 U.S.C. § 481. But the
United States Department of Labor ruled out irregularities that could have affected the

       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18‐3655                                                                           Page 2

election’s result and declined to take further action. In a statement of reasons explaining
its decision not to sue, the Department addressed Corner’s three concerns. It first stated
that the purportedly ineligible candidates had paid their dues in the year before the
election so they were eligible to run for office. Second, the Act permitted chapters to
notify their members of an election via newsletter, regardless of whether the newsletter
had regular distribution. Finally, the incumbent candidate received no endorsement by
virtue of contributing an article to the newsletter because the article discussed general
chapter business, not the campaign itself.

       Corner then filed this action under the Administrative Procedure Act, 5 U.S.C.
§ 706(2)(A), seeking to compel the Department to file suit in an effort to overturn the
election. Ruling that the Department’s statement adequately explained its decision not
to sue, the court discerned no grounds for compelling the Department to sue to
invalidate the election. And because Corner pointed to nothing within the statement of
reasons suggesting that the Department’s decision was arbitrary and capricious, neither
Corner nor the district court was entitled to further investigate the Department’s
findings. The district court granted summary judgment to the Department.

        On appeal, Corner’s only possible avenue for relief is to point to something
within the statement of reasons showing that the Department’s decision not to sue was
“so irrational” that it renders “the decision arbitrary and capricious.” Dunlop
v. Bachowski, 421 U.S. 560, 572–73 (1975); Ellis v. Chao, 336 F.3d 114, 122–23 (2d Cir. 2003).
An explanation that “rests on conclusory statements” may meet this threshold. Ellis,
336 F.3d at 122. But we defer to the statement of reasons if it “sets forth the essential
facts” that led to the decision not to sue. Id.; Bachowski, 421 U.S. at 571.

        Corner’s brief fails to identify any conclusory statements that could render the
Department’s explanation inadequate, nor do we see any. First, the Department
concluded based on the tax statements of the purportedly ineligible candidates that the
union had withheld the candidates’ dues in the year before the election, so they were
“member[s] in good standing” eligible to run for office. 29 U.S.C. § 481(e); see also Chao
v. Local 743, Intern. Broth. of Teamsters, 467 F.3d 1014, 1015 n.1 (7th Cir. 2006). Next, the
Department explained that the Act allows unions to notify members of elections via
newsletter, and regular distribution is not required. 29 C.F.R. §§ 452.99–100. Finally, the
Department concluded that the incumbent’s newsletter article did not amount to
improper union‐funded campaign material or disparate candidate treatment because
the article’s timing, tone, and content did not endorse the incumbent. We will not
substitute our judgment for that of the Department. See Bachowski, 421 U.S. at 572–73.
No. 18‐3655                                                                         Page 3

        Corner next argues that the district court erred in failing to examine the factual
bases for the Department’s conclusions. But that would be appropriate only if we found
the Department’s explanations lacking. Bachowski, 421 U.S. at 572–73; Ellis, 336 F.3d
at 126. Because the Department’s statement of reasons is adequate, the district court
appropriately limited its review to that document.

        Last, Corner asserts that the Department should have evaluated her complaint
under Title I of the Labor‐Management Reporting and Disclosure Act, 29 U.S.C. § 411,
the section governing pre‐election complaints. But she filed her complaints with the
Department after the election, and ʺTitle IV plainly bars Title I relief when an individual
union member challenges the validity of an election that has already been completed.”
Local No. 82, Furniture and Piano Moving v. Crowley, 467 U.S. 526, 541 (1984);
see also 29 U.S.C. § 483 (“The remedy provided by this subchapter for challenging an
election already conducted shall be exclusive.”).

       We end with a warning. This is the third time Corner has challenged her union’s
local‐officer elections based on the assertion that Jackie Engelhart, another candidate, is
ineligible to run. See Porch‐Clark v. Engelhart, 547 Fed. App’x 782 (7th Cir. 2013); Corner
v. Harris, 519 Fed. App’x 942 (7th Cir. 2013). Any future filings that reprise this
argument without distinguishing the circumstances underlying her previous dismissals
will subject Corner to possible sanctions.

                                                                               AFFIRMED